DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to correct the indefiniteness issues of the previous rejection corrected some of the issues but has also created additional indefiniteness within the claims, see rejections below. Therefore the 112 rejection is maintained. 
Claim Objections
Claims 20, 33 and 34 are objected to because of the following informalities:  the formatting of the claim makes it difficult to distinctly point out the claimed structure of the machine; “where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps” [see 37 CFR 1.75 and MPEP 608.01(i)-(p)]. It is suggested to amend the formatting to include indentations as suggested above. 
Claim 20 is objected to because of the following informalities: it is suggested to amend the limitation “the press tools are adapted to position in relation” in line 28 to read as “the press tools are adapted to be position in relation”. 
Claim 33 is objected to because of the following informalities: it is suggested to delete the limitation “for exerting” in line 19 and delete “area adapted to exert” in line 32 since the claim has been amended to recite the act of exerting within these limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 20, the claim states “one or several press tools or roller tools which can intervene at the grooves of the profile section”, this renders the claim indefinite since it is unclear what the metes and bounds of the phrase “can intervene” is intending. Specifically, the use of the term “can” implies that it is an intended or capable recitation and therefore does not positively recite the tools interacting with the grooves. It is further noted that should the phrase be intending to positively recite the tools interacting with the grooves, the grooves are a part of the profile which is not positively recited in the claim (the profile is set forth within intended function recitations in the claim and therefore is not positively recited).
The claim states “the press tools” in line 8, it is unclear if this limitation is intending to further define the previous limitation of “press tools or roller tools” to now be press tools or if it is intending to be referring to both the press tools and the roller tools. Clarification and/or correction is required. It is noted that should the limitation be intending to further define the alternative option to now be the press tools this creates additional indefiniteness since the claim would contain a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) [see MPEP § 2173.05(c)]. 

The claim states “the related press tools” in line 24, it is unclear which press tools are being referred to with this limitation, e.g. the one or several press tools or the at least one pair of press tools.
The claim states “a local shape of the profile sections” in line 30 and states “small deviation in the shape of the profile sections” this renders the claim indefinite since these limitations are further defining an element that has not been positively recited within the claim. Specifically, the limitations are further defining the profile sections which is set forth within intended use language and is not positively recited as a part of the apparatus.
The claim states “the press tools” in line 35, it is unclear which press tools the limitation is referring to, i.e. the one or several press tools, the at least one pair of press tools, or the related press tools. Clarification and/or correction is required.
The claim states “at least one such pair of press tools” in claim 35, it is unclear if this is referring to the at least one pair of press tools previously set forth or if the limitation is intending to refer to any one of at least one pair of press tools. It is noted that the use of the term “such” within the limitation is creating the indefiniteness.
The claim states “whereby the press tools of a first pair of the at least one pair of the press tools are situated opposite one another on two opposite sides of the first profile section” and “the press tools of the second pair of the at least one pair of press tools are placed opposite one another....also on 

With regards to claim 25, the claim states “the press tools” it is unclear which set of press tools the limitation is referring to, e.g. the press tools, at least one pair of the press tools, the first pair of the press tools or the second pair of the press tools.

With regards to claim 27, the claim states “in the shape of a press roll or pressure disc” it is unclear what element this limitation is intending to further define, i.e. the press means, switching means or the press tools. Additionally there appears to be insufficient antecedent basis for the limitation “the shape” and it is unclear which set of press tools the limitation “the press tools” is referring to.

With regards to claim 28, the claim states “the press tools which are arranged crosswise on either side of the profile”, it is unclear if this limitation is intending to further define the at least one pair of press tools previously set forth in line 18 of claim 20, or one or both of the first pair or second pair of press tools previously set forth in line 38 of claim 20.
The claim uses the phrase "more specifically" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention [see MPEP § 2173.05(d)].


With regards to claim 31, the claim states “the machine is provided with one or several carriers or pusher elements by means of which the thermally insulating sections can be pushed in the grooves” this renders the claim indefinite since it appears to be defining structural features of the machine based on the intended workpiece which has not been positively recited in the claim.

With regards to claims 33-35, The subject matter of claims 33-35 are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. It is noted that limitations such as “can be roughened”, “are plastically deformed”, “can move”, “during pressing and rolling”, “during the processing”, and “to set the force” do not positively recite these actions are encompassed within the method [it is noted that this is a list of examples of identified claim language but Applicant is advised to review the claims thoroughly to correct all occurrences of narrative language]. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.

With regards to claim 33, the claim states “method comprising assembly of profiles whereby at least a first profile section and a second profile section are connected” and further recites steps of providing specific structural components of the machine, arranging the press tools, exerting on the press tools, deforming walls, creating a connection, self-positioning the press tools and exerting a force on the walls of the profile; however these steps do not provide a clear operation for one of ordinary skill in the art to obtain the final product. It is further noted it is unclear what the final product upon completion of the step is intended to be. 
The claim states “to and from profile sections to be assembled” in lines 8, 14 and 32, this renders the claim indefinite since it is unclear how the profile sections are to be assembled when the claim has previously recited they are already connected to one another (in line 2). 
The claim states “providing at least one pair of the press tools” in line 12, it is unclear if this is in addition to the press tools previously set forth or if the limitation is intending to further define the previously recited press tools. Clarification and/or correction is required.
The claim states “such that they can move in a lateral direction...” it is noted that this limitation is being treated like a whereby clause since it is simply stating a result of an operation and therefore is not given patentable weight, see MPEP 2111.04, that states "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
The claim states “at least one of the profiles to be formed” in line 17, it is unclear how at least one of the profiled is to be formed when the claim, in line 2, has previously recited that the profiled are connected to one another. 
The claim states “the related press tools” it is unclear which press tools are being referred to, e.g. press tools in line 6 or both press tools of the at least one pair.

The claim states “thus creating a connection between the profile sections” in line 23, it is unclear if this connection is in addition to the connection previously set forth in line 2. It is noted that if it is not an additional connection then it is unclear how a connection created when the profile sections have already been connected.
The limitation “constantly self-positioning the press tools in relation to a central axis of the profile, forming under the influence of a local shape of the profile sections exerting a constant force continuously on each of the respective walls of the grooves of the profile sections during the processing of the profile” appears to be in idiomatic English or missing claim language. It is unclear what is performing the forming and what is being formed and what element is exerting the constant force.
The claim states “irrespective of small deviations in the shape of the profile sections due to differences within certain tolerance limits” in line 28, it is unclear if these deviations are obtained during a deformation step in the method or if they are provided within the profile sections prior to the method. Clarification and/or correction is required.
The claim states “the press means exerting an adjustable force on the press tools....” in line 30, it is unclear if this is an additional exerting step to the step previously set forth in line 18 or if the limitation is intending to further define the previously recited exerting step.
The claim states “whereby the press tools of a first pair of the at least one pair of the press tools are situated opposite one another on two opposite sides of the first profile section” and “the press tools 

With regards to claim 34, The claim states “to be assembled” this renders the claim indefinite since it is unclear how the profile sections are to be assembled when claim 33, from which claim 34 depends, has previously recited they are already connected to one another (in line 2 of claim 33). 

With regards to claim 35, the claim states “the press tools on the trolleys area adapted during the return movement of the trolley or trolleys the grooves are plastically deformed by the press tools so as to connect the profile sections”, there appears to be missing claim language thereby rendering the claim indefinite. 
The claim states “so as to” it is noted that this limitation is being treated like a whereby clause since it is simply stating a result of an operation and therefore is not given patentable weight, see MPEP 2111.04, that states "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725